ORDER
PER CURIAM.
Dennis Jones (“Defendant”) appeals from the judgment following his conviction of two counts of robbery in the first degree, Section 569.020, RSMo 2000,1 one count of forcible rape, Section 566.030, one count of attempted forcible rape, Section 566.030, one count of attempted forcible sodomy, Section 566.060, and five counts of armed criminal action, Section 571.015. Defendant argues the trial court erred in overruling his motion for a mistrial following the State’s questions to Defendant during cross-examination regarding robbery charges pending in a separate case.
We have reviewed the briefs of the parties and the record on appeal and find the *262claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).

. All subsequent statutory references are to RSMo 2000 unless otherwise noted.